OP ALA, Justice,
dissenting:
Finding potential conflicts do exist between the interests of parents and children in § 11301 proceedings for termination of parental rights, the court holds today that separate counsel must represent the children in every case brought under that section. I must recede from the court’s sweeping pronouncement of a per se rule of separate representation.
After today’s ruling parents and children affected by § 1130 proceedings must, if indigent, be provided with separate counsel, although their claim to a state-paid lawyer derives not from our fundamental law— state or federal — but from the statutes whose terms do not so require.2 Neither the Vlth Amendment’s assistance-of-counsel clause nor its state counterpart3 extends the right to counsel beyond “criminal prosecutions”. The protected category — too narrow in meaning to encompass, by judicial construction, contests over parental rights —does, however, include “delinquency” charges4 as the only class of proceedings associated with the so-called “juvenile” process.
The per se rule of separate representation is clearly lacking a firm constitutional underpinning. The plain language of the pertinent statutes under construction here5 affords absolutely no warrant for rejecting discretion — the legislatively intended gauge that is not constitutionally inhibited — to ascertain, in each case, whether the risk of prejudice to be assumed by children sharing joint representation with their parents is legally impermissible because, while right to counsel might not be at stake, offense could nonetheless be dealt to the minimum standards of due process.
Even when the constitutional right to counsel does apply, the per se rule is not followed. The Vlth Amendment’s assistance-of-counsel guarantee entitles every criminal accused to a lawyer who is untrammeled by the conflicting interests of another defendant in the case.6 Joint representation by a single lawyer of multiple defendants is not per se violative of the constitutional right to counsel.7 When several defendants appear in a criminal prosecution with the same lawyer, the trial judge may be called upon to gauge the degree of risk likely to be posed to the right of each to receive the services of a lawyer whose actions will not be impaired by conflicting loyalties. So declares federal constitutional case law.
While preservation of parental bond and of a wholesome family milieu for all underage offspring are rightly to be regarded as protected societal values of great moment, they should not be judicially elevated for placement under a rubric that commands greater procedural safeguards than life or liberty itself. There is no justification, in my view, for fashioning in § 1130 proceedings a per se rule of separate representation which is far more protective than that applicable to conflicts among co-defendants in criminal prosecutions. We must not forget that in divorce-generated custodial battles of today — where the potential of parental conflict with the interests of children is equally great — the child’s right to appear as an interested party and to be represented by counsel still goes unrecognized. Our sudden largesse for § 1130 cases has absolutely no parallel in any cognate process of civil law.
*473I would follow the Vlth Amendment rule of federal case law and give obedience to our own statutory enactments.8 In short, I would allow the trial judge to ascertain, in each instance, whether the risk of prejudice from potential conflict — in the due process sense — is too great to forego separate counsel.
I am authorized to state that LAVENDER, C. J., IRWIN, V. C. J., and HODGES, J., concur in my views.

. 10 O.S.Supp. 1979 § 1130.


. 10 O.S.1971 § 24 and 10 O.S.Supp.1979 § 1109(b). In pertinent part § 1109(b) provides: “ * * * Where necessary to protect the interests of the child the court shall appoint a separate attorney for the child regardless of any attempted waiver by the parent or other legal custodian of the child of the child’s right to be represented by counsel. * * * ”


. Art. II § 20, Okl.Con.


. In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 [1967].


. See supra note 2.


. Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680 [1942].


. Holloway v. Arkansas, 435 U.S. 475, 98 S.Ct. 1173, 55 L.Ed.2d 426 [1978].


. 10 O.S.1971 § 24 and 10 O.S.Supp.1979 § 1109(b).